Title: From Thomas Jefferson to Benjamin Waterhouse, 26 June 1822
From: Jefferson, Thomas
To: Waterhouse, Benjamin


Dear Sir
Monticello
June 26. 22.
I have recieved and read with thankfulness & pleasure your denunciation of the abuses of tobacco & wine. yet, however sound in it’s principles, I expect it will be but a sermon to the wind. you will find it is as difficult to inculcate these sanative precepts on the sensualists of the present day, as to convince an Athanasian that there is but one God. I wish success to both attempts, and am happy to learn from you that the latter, at least, is making progress, and the more rapidly in proportion as our Platonising Christians make more stir and  noise about it.The doctrines of Jesus are simple, and tend all to the happiness of man.1. that there is one God, and he all-perfect:2. that there is a future state of rewards and punishments:3. that to love God with all thy heart, & thy neighbor as thyself, is the sum of religion. these are the great points on which he endeavored to reform the religion of the Jews. but compare with these the demoralising dogmas of Calvin.1. that there are three Gods:2. that good works, or the love of our neighbor are nothing:3. that Faith is every thing; and the more incomprehensible the proposition, the more merit in it’s faith:4. that Reason in religion is of unlawful use:5. that God, from the beginning, elected certain individuals to be saved & certain others to be damned; and that no crimes of the former can damn them, no virtues of the latter save.Now which of these is the true and charitable Christian? he who believes and acts on the simple doctrines of Jesus? or the impious dogmatists of Athanasius and Calvin? verily, I say that these are the false shepherds, foretold as to enter, not by the door into the sheep-fold,  but to climb up some other way. they are mere Usurpers of the Christian name, teaching a Counter-religion, made up of the deliria of crazy imaginations, as foreign from Christianity as is that of Mahomet. their blasphemies have driven thinking men into infidelity, who have too hastily rejected the supposed Author himself, with the horrors so falsely imputed to him. had the doctrines of Jesus been preached always as purely as they came from his lips, the whole civilised world would now have been Christian. I rejoice that in this blessed country of free enquiry and  belief, which has surrendered it’s creed and conscience to neither kings nor priests, the genuine doctrine of one only God is reviving, and I trust that there is not a young man now living in the US. who will not die an Unitarian.But much I fear that when this great truth shall be re-established, it’s Votaries will fall into the fatal error of fabricating formulas of creed, and Confessions of faith, the engines which so soon destroyed the religion of Jesus, and made of Christendom a mere Aceldama: that they will give up morals for mysteries, & Jesus for Plato. how much wiser are the Quakers, who, agreeing in the fundamental doctrines of the gospel, schismatise about no mysteries, and keeping within the pale of Common sense, suffer no speculative differences of opinion, any more than of feature, to impair the love of their brethren. be this the wisdom of Unitarians; this the holy mantle, which shall cover within it’s charitable circumference all who believe in one God. and who love their neighbor.—I conclude my sermon with sincere assurances of my friendly esteem and respect.Th: Jefferson